


115 HR 5650 IH: Nicole’s Law Act of 2018
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5650
IN THE HOUSE OF REPRESENTATIVES

April 27, 2018
Mr. Smith of New Jersey (for himself and Ms. Velázquez) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To direct the Attorney General to make grants to States that have in place laws that expand the protections offered to victims of sex offenses who are not in a familiar or dating relationship with the perpetrators of such offenses.

 
1.Short titleThis Act may be cited as the Nicole’s Law Act of 2018. 2.DefinitionThe term covered formula grant means a grant under— 
(1)part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program); or  (2)section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as Sexual Assault Services Program). 
3.Increased funding for formula grants authorizedThe Attorney General shall increase the amount provided to a State under the covered formula grants in accordance with this Act if the State has in place laws and policies that ensure that, with respect to criminal cases involving sex offenses (as defined by the State), protections similar to those offered to a victim of domestic violence are extended to a victim of a sex offense who is not in a familial or dating relationship with the perpetrator of such offense, including laws and policies that— (1)expressly authorize judges and courts to issue, as a condition of bail, parole, probation, or other supervised release, protection orders that prohibit a defendant charged with a sex offense from having any contact with the victim or with the victim's friends, co-workers, or relatives; 
(2)permit judges and courts, after finding a defendant guilty of a sex offense, to order a continuation of a protection order described in paragraph (1), or to otherwise restrict a defendant's contact with the victim, as a condition of bail, parole, probation, or other supervised release; and (3)provide judges and courts with the authority to grant or extend a protection order until further order of a judge or court, as an alternative to issuing protection orders that expire on a specific date or upon termination of a sentence or period of bail, parole, probation, or other supervised release. 
4.Application A State seeking an increase under this Act in the amount provided to the State under the covered formula grants shall include in the application of the State for each covered formula grant such information as the Attorney General may reasonably require, including information about a law or policy described in section 2. 5.Grant increaseThe amount of the increase provided under this Act to a State under the covered formula grants shall be equal to not more than 10 percent of the average of the total amount of funding provided to the State under the covered formula grants under the 3 most recent awards to the State. 
6.Period of increase 
(a)In generalThe Attorney General shall provide an increase under this Act in the amount provided to a State under the covered formula grants for a 2-year period. (b)LimitThe Attorney General may not provide an increase under this Act in the amount provided to a State under the covered formula grants more than 4 times. 
7.Allocation of increased formula grant fundsThe Attorney General shall allocate an increase under this Act in the amount provided to a State under the covered formula grants such that— (1)25 percent the amount of the increase is provided for the program described in section 2(1); and  
(2)75 percent the amount of the increase is provided for the program described in section 2(2). 8.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $5,000,000 for each of fiscal years 2019 through 2023.  

